Citation Nr: 1127349	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-37 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky in pertinent part denied a claim to reopen a previously denied issue of entitlement to service connection for PTSD and denied service connection for sleep apnea.


FINDINGS OF FACT

1.  By an unappealed October 2002 rating action, the RO denied service connection for PTSD.  

2.  Evidence received after the October 2002 denial of service connection for PTSD does not relate to an unestablished fact necessary to substantiate that issue and does not raise a reasonable possibility of substantiating that underlying claim.  

3.  At no time during the appeal period has the Veteran been diagnosed with a sleep disorder, to include sleep apnea. 


CONCLUSIONS OF LAW

1.  The RO's October 2002 denial of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

2.  Evidence received since the final October 2002 rating decision is not new and material, and the claim for service connection for PTSD is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).  
3.  A sleep disorder, to include sleep apnea, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, a pre-decisional letter dated in January 2006 complied with VA's duty to notify the Veteran with regards to both issues on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A letter dated in July 2006 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The January 2006 correspondence also informed the Veteran of the basis of the prior final denial of his claim for service connection for PTSD in October 2002.  The January 2006 letter notified the Veteran that his claim was previously denied because there was no evidence of an in-service stressor and no diagnosis of disability, and that evidence submitted must relate to those facts.  Accordingly, the Board concludes that VA has met its duty to notify the Veteran in this appeal.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist that was unmet.

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his petition to reopen.  The Board observes, however, that an examination is not necessary if no new and material evidence has been received (as is the case in the instant appeal).  38 C.F.R. § 3.159(c)(4)(iii).  

In addition, the Board finds that a medical opinion on the question of service connection for a sleep disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but rather contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran has a current disability and that he suffered an event, injury or disease in service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

Accordingly, the Board finds that VA's duty to assist with respect to both issues on appeal has been met.  

II.  Analysis

	A.  New & Material-PTSD

The Veteran was initially denied service connection for PTSD in October 2002 because the evidence did not show a confirmed diagnosis of PTSD related to a verified in-service stressor.  In other words, evidence of record did not reflect a diagnosis of PTSD and an association to the Veteran's active duty.  After receiving notice of the October 2002 decision, the Veteran did not initiate an appeal of that denial.  Later, in December 2005, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the October 2002 rating decision consisted of the Veteran's STRs, personnel records, and VA treatment records dated from June 1997 to August 2002.  His personnel records show that he was stationed in Thailand and Vietnam and that his military occupational specialties (MOS) were food service specialist and physical activities specialist.  His STRs show that he had a mental status evaluation in April 1978 due to marital and financial difficulties.  The impression was no psychiatric disorder.  He was cleared for any administrative action deemed appropriate by command.  A record dated in August 1978 shows that the Veteran was having difficulties at home since his wife left him.  The diagnosis was acute anxiety reaction, depression, and rule out anxiety neurosis.  The Veteran was subsequently seen by mental hygiene in August 1978.  He was diagnosed with anxiety.  There was no evidence of psychosis, neurosis, or a C&B disorder.  The Veteran was psychiatrically cleared for any administration action deemed appropriate by command.  He was then discharged due to an established pattern of showing dishonorable failure to pay just debts.  According to his VA treatment records, there was no diagnosis of PTSD or any other psychiatric disorder.  Additionally, the Veteran did not identify any stressors.

Accordingly, at the time of the denial of the claim for service connection for PTSD in October 2002, the claims folder contained no competent evidence of a diagnosis of PTSD or of any in-service stressors.  Thus, the RO, in October 2002, denied the claim of service connection for PTSD.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

The relevant evidence received since the October 2002 denial consists of VA treatment records dated through November 2007 and the Veteran's contentions.  His treatment records fail to show a confirmed diagnosis of PTSD or any other psychiatric disorder.  In this regard, the Board observes that a record dated in April 2007 shows that the Veteran failed to report to a psychiatric consultation.  The record indicates that the Veteran had also cancelled a previously scheduled consultation in March 2007.  A PTSD screen in November 2007 was positive.  The Veteran agreed to a consultation; however, there is no indication that such appointment was scheduled.  The Veteran's reported stressors included fear of constant threat of death and destruction in Vietnam; steady fire at the base in Vietnam; landing on a runway that was under fire and having to crawl away and hide in bunkers; being threatened by military police with a gun in his face; and the death of a lieutenant on base by a grenade.

Thus, this newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for PTSD because it does not show that the Veteran has actually been diagnosed with PTSD.  No medical professional has provided any diagnosis of PTSD.  The Board acknowledges that the Veteran had a positive PTSD screen in November 2007.  However, there is no indication that the Veteran has ever been diagnosed with PTSD in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which is required for service connection for PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a).  

Here, no competent medical evidence has been submitted to show a clinical diagnosis of PTSD.  Although the positive PTSD screen is new, it is not material because it does not actually show a confirmed diagnosis of PTSD.  Additionally, the Veteran's statements regarding his stressors are also new; however, without a confirmed diagnosis of PTSD, new and material evidence sufficient to reopen the previously denied claim of service connection for PTSD has not been submitted.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied issue. 

      B.  Service Connection-A Sleep Disorder, To Include Sleep Apnea

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

The Veteran contends that he has sleep apnea that is related to his military service.  His STRs show no treatment for, or diagnosis of, sleep apnea or any other sleeping problems.  Additionally, his STRs do not show the incurrence of any in-service event, injury or disease associated with a sleep disorder, to include sleep apnea.

According to post-service medical records, the Veteran complained of being tired during the day in October 2004.  Obstructive sleep apnea was suspected in February 2005.  A record dated in January 2006 shows that the Veteran had missed two sleep studies; therefore, the physician was unable to state that the Veteran had sleep apnea.  None of the Veteran's post-service medical records show any diagnosis of a sleep disorder, to include sleep apnea.  

Based on a review of the evidence, the Board finds that service connection for a sleep disorder, to include sleep apnea is not warranted.  The Board acknowledges that the Veteran has problems sleeping.  However, the post-service medical evidence fails to show a diagnosis of a sleep disorder, to include sleep apnea, at any time during the current appeal period.  Rather, the evidence shows that a physician specifically noted that they could not report that the Veteran had sleep apnea.  As noted above, the Veteran missed two scheduled sleep studies.  

The existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or had during the current appeal, the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of sleep apnea or any other sleep disorder. 

The Board acknowledges the Veteran's belief that he has sleep apnea related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of sleep apnea.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Thus, the Veteran's own assertions as to diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a sleep disorder, to include sleep apnea.  At no time since the Veteran filed his claim for service connection for a sleep disorder, to include sleep apnea, in December 2005 has a diagnosis of sleep apnea or any other sleep disorder been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a sleep disorder, to include sleep apnea, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

New and material evidence sufficient to reopen the previously denied claim of service connection for PTSD not having been received, the application to reopen this issue is denied.

Entitlement to service connection for a sleep disorder, to include sleep apnea, is denied.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


